Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Jaguar Mining Reports Q3 2009 Earnings << Net Income of $0.09/share and Operating Cash Flow of $12.9 Million, Core Mines on Plan JAG - TSX/NYSE >> CONCORD, NH, Nov. 9 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE, JAG.NT: TSX) reports its financial and operational results for the period ended September 30, 2009. All figures are in U.S. dollars. << Q3 2009 Highlights - Q3 2009 net income of $6.9 million or $0.09 per basic and fully diluted share compared to a net loss of $1.3 million or ($0.02) per basic and fully diluted share in Q3 2008. Net income for Q3 2009 benefitted from a 21% increase in the number of ounces of gold sold during the quarter, a 10% increase in average gold price realizations and foreign exchange gains attributable to the Company's treasury management program. - Q3 2009 gold sales rose to 36,314 ounces at an average price of $969 per ounce yielding revenue of $35.2 million compared to Q3 2008 gold sales of 29,926 ounces at an average price of $862 per ounce and revenue of $25.8 million. This represents a 36% increase in gold sales revenue. - Q3 2009 gold production totaled 41,585 ounces at an average cash operating cost of $451 per ounce compared to 34,935 ounces at an average cash operating cost of $461 per ounce during the same period last year, a production increase of 19% (see Non-GAAP Performance Measures). - Q3 2009 gross profit increased to $11.8 million from $6.9 million in Q3 2008, a gross profit increase of 71%. - Q3 2009 cash provided by operating activities totaled $12.9 million compared to $7.6 million in Q3 2008. - Jaguar invested $32.9 million in growth projects in Q3 2009, up 66% from the $19.8 million invested in Q3 2008. - In September, the Company completed the construction of the Phase I expansion at Turmalina to boost annual gold production capacity from 80,000 ounces per year to 100,000 ounces per year. - As of September 30, 2009 the Company held cash, cash equivalents and short-term investments of approximately $231.2 million. >> Commenting on the Q3 2009 results, Daniel R. Titcomb, Jaguar's President and CEO stated, "During the third quarter our management team delivered solid operating results at the same time we continued to expand production capacity and develop a third major project. With our core operating assets meeting production targets and cost objectives, and the progress on the build-out of Caete on-plan, our ability to generate positive cash flow to fund our plan to reach a mid-tier gold producer in 2011 remains on-track. As we detailed in our MD&A and will discuss further on our earnings conference call, in the local currency we continue to drive our costs significantly lower." Mr. Titcomb added, "Our recent announcement concerning the acquisition of the Gurupi property in Northern Brazil underscores our Board's confidence in our outstanding management team in Brazil to further capitalize on growth opportunities. In December 2009, a new resource model will be completed and in early-2010 we plan to complete the updated feasibility study on the project.
